Exhibit 10.2

 

 

Alcentra NY LLC

200 Park Avenue, 7th Floor 
New York, NY 10166



May 4, 2018

 

 

David Scopelliti

President and Chief Executive Officer

Alcentra Capital Corporation

200 Park Avenue, 7th Floor 

New York, NY 10166

 

Re: Voluntary Base Management Fee Waiver

 

Dear David:

 

Reference is hereby made to the Amended and Restated Investment Advisory
Agreement (the “Agreement”), dated May 4, 2018, by and between Alcentra Capital
Corporation and us. Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Agreement.

 

We hereby agree that the Base Management Fee for the period commencing on May 1,
2018 and ending on April 30, 2019, will be calculated in accordance with the
Agreement but as if the annual rates of 1.50%, 1.40%, and 1.25% specified in
Section 3(a) of the Agreement were reduced to and replaced with 1.25%, 1.15%,
and 1.00%, respectively, during such period. We agree to waive the Base
Management Fee that we would otherwise be entitled to receive under the
Agreement for this period to the extent it exceeds the Base Management Fee
calculated in accordance with the foregoing.

 

 

 

 

 

[Signature page to follow]

 



 

 

 

 

Sincerely yours,

 

ALCENTRA NY LLC

 

By: /s/ Jack Yang

Name: Jack Yang

Title: President

 

 

Agreed and Accepted:

 

ALCENTRA CAPITAL CORPORATION

 

By: /s/ David Scopelliti

Name: David Scopelliti

Title: President and Chief Executive Officer

 

 



 

